Carley, Judge.
On September 25, 1978, this court reversed the trial court’s grant of summary judgment in favor of the mortgagee-loss payees in the above styled case, 147 Ga. App. 573 (249 SE2d 626) (1978). That judgment of this court having been reversed on certiorari by the Supreme Court in Federal National Mortgage Assn. v. Hanover Ins. Co., 243 Ga. 609 (1979), the judgment of this court heretofore rendered is vacated and the judgment of the Supreme Court is made the judgment of this court with direction that the judgment of the Superior Court of Richmond County be affirmed.

Judgment affirmed.


Deen, C. J., and Quillian, P. J., concur.

Argued September 5, 1978
Decided May 29, 1979.
James B. Wall, A. Rowland Dye, Thomas W. Tucker, for appellant.
Nixon, Yow, Waller & Capers, Regnald Maxwell, Jr., for appellees.